DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 25 January 2021.  As directed by the amendment: claims 1-3, 5-9, 13-15, 17 & 18 have been amended, and no claims have been cancelled or added.  Thus, claims 1-18 are presently pending in this application.
The Applicant’s amendments have overcome the various objections and 35 U.S.C. 112(b) rejections set forth in the previous action. 
Claim Objections
Claims 11 & 12 are objected to because of the following informalities:  
Claims 11 & 12: “the means for gradually applying” appears they should read “the means for gradually changing” as consistent with the amendments to claim 7.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9 & 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Okano (US 2017/0167912) in view of “Exponential Smoothing” (Wikipedia, Revision 23 March 2018; cited in prior action) and/or Zhang et al. (US 2016/0281723; hereafter Zhang) and further in view of Bump et al. (US 5,944,048; hereafter Bump).
Regarding claim 1, Okano discloses (figs. 1-6) a method for controlling a mass flow controller (including at least MFC in fig. 1; alternatively including MFC & correction device 100), the method comprising: 
providing a gas (e.g. N2, He, CF4 or SF6; see fig. 6) through a thermal mass flow sensor (M1) of the mass flow controller;
processing a flow sensor signal (x) from the thermal mass flow sensor of the mass flow 
producing a predicted sensor sensitivity value (i.e. an adjusted sensor sensitivity value) based at least in part on the measured flow signal (para. 54-57);
correcting the measured flow signal to produce a corrected flow signal by changing a non-linearity correction (i.e., by changing the value of sensitivity correction ‘m’) applied to the measured flow signal when a flow rate of the gas changes (via the adjustment relationship; as shown in fig 3); and 
controlling a valve (V) of the mass flow controller using the corrected flow signal and a setpoint signal (i.e. “target flow rate value”: see para. 45).

Okano does not explicitly disclose the additional limitations wherein the nonlinearity characterization data is steady-state derived or wherein non-linearity correction is gradually changed, over a transition time period and based at least in part on the predicted sensor sensitivity value. 

NPL reference “Exponential Smoothing” teaches that exponential smoothing is an often used technique for smoothing time-series data, is an easily learned and easily applied procedure for making some determination based on prior assumptions. The document teaches that this type of smoothing was “adopted by the signal processing community in the 1940s”. 
t = α • xt + (1-α) • st-1, where α is a smoothing factor between 0 and 1, st is the smoothed statistic, xt is the current observation, and st-1 is the previous smoothed statistic. 
The document further teaches (“Time Constant”) that the time constant of a moving average is the amount of time needed for a smoothed response to reach 1-1/e ≈ 63.2% of the target / original signal. Given a time constant τ, and a sampling interval ΔT then 
    PNG
    media_image1.png
    26
    80
    media_image1.png
    Greyscale
. 
Where the sampling time is “fast” compared to the time constant, the document teaches, then α ≈ 
    PNG
    media_image2.png
    27
    13
    media_image2.png
    Greyscale
. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the method of controlling the mass flow controller as disclosed by Okano, by implementing the nonlinear correction (e.g. the sensor sensitivity correction coefficient “m”) as an exponentially smoothed statistic such that changes in the nonlinear correction (e.g. when a flow rate changes) occur gradually over a transition time period in view of the teachings of “Exponential Smoothing” as the application of a known technique (i.e. exponential smoothing of a time-series statistic in a signal processing operation, as taught) to a known method ready for improvement (e.g. the method of Okano, which includes the time-series statistic nonlinear sensitivity correction coefficient “m”) to yield predictable results (e.g. a smoother response of the controller, by reducing noise in the nonlinear correction statistic, while inducing a lag); especially considering that the NPL reference teaches that such a method of exponential smoothing is easily applied, often used, and long known in the signal processing art.
 An additional and/or alternate teaching is provided by Zhang. Zhang teaches a device and method for controlling flow of a gas (e.g. air). The invention of Zhang utilizes an electric motor and fan to convey the gas. Zhang further teaches that, as part of the control system, motor real-time input power Pi may be filtered by a digital low-pass filter (para. 83-85), which outi = α • Pini + (1-α) • Pout i-1, which is substantially the same formula as in the NPL reference above. 
Zhang further teaches that if the time constant, τ, is significantly larger than the sampling interval, ΔT ≈ α•τ; which rearranges to α ≈ 
    PNG
    media_image2.png
    27
    13
    media_image2.png
    Greyscale
 as in the NPL reference above. Zhang teaches that this type of filtering causes the output to “respond more slowly to a change in the input sample… hence the system has more inertia” (para. 85). Finally, Zhang suggests that this filtering technique can be applied to other signals like the DC bus voltage and DC bus current “in scalar control” (para 86). 
It would have been otherwise obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the method of controlling the mass flow controller as disclosed by Okano, by implementing the nonlinear correction (i.e. the sensor sensitivity correction coefficient “m”) as an exponentially smoothed / digitally filtered statistic such that changes in the nonlinear correction (e.g. when a flow rate changes) occur over a transition time period (as in the exponential smoothing equation above) in view of the teachings of Zhang in order to give the system more “inertia” / resistance to change, as suggested by Zhang; or otherwise as the application of a known technique (i.e. exponential smoothing / digital low pass filtering of a time-series scalar signal in a flow control method / device, as taught by Zhang) to a known method / device ready for improvement (e.g. the method of Okano, which includes the time-series scalar signal of the nonlinear sensitivity correction coefficient “m”) to yield predictable results (e.g. a smoother response of the controller by increasing controller “inertia”, thereby reducing noise in the system). 
Bump teaches (col. 6, line 49 – col. 7, line 6) that a nonlinear relationship between a raw signal of a thermal mass flow sensor and a desired flow rate through the mass flow controller may be characterized via a steady-state derived calibration process by determining the raw signal for a given mass flow at a plurality of points across the sensor measuring range, 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the mass flow controller and method of controlling the mass flow controller disclosed by Okano (as otherwise modified above) by utilizing steady-state derived nonlinearity characterization data to adjust the flow sensor signal to produce the measured flow signal, in view of the teachings of Bump, as the use of a known technique (i.e. utilizing such steady-state derived nonlinearity characterization data to produce a measured flow signal, as in Bump) to improve a similar device / method (e.g., the mass flow controller and associated method of Okano) in the same way. 
Furthermore, it is noted that the applicant’s specification explicitly admits that utilizing nonlinearity characterization data which is steady-state-derived is known in the art (para. 5, lines 1-5). 
  As a result, all of the limitations of claim 1 are met or otherwise rendered obvious. 

Regarding claim 7, Okano discloses (fig. 1) a mass flow controller (including at least MFC in fig. 1; alternatively, including at least MFC & correction device 100 in fig. 1) comprising: 
a main flow path (CH) for a gas (e.g. N2, He, CF4 or SF6; see fig. 6); 
a control valve (V) to control a flow rate of the gas through the main flow path; 
a thermal mass flow sensor (M1) coupled to the main flow path to provide a flow sensor signal indicative of a mass flow rate of the gas (e.g. signal FI and/or x; see para. 37-40); 
means for processing the flow sensor signal from the thermal mass flow sensor of the mass flow controller to produce a measured flow signal (y; said means including at least the computer CAL, and/or function parts M2-M4, see para. 39; CAL implements M2 to convert the raw signal FI to a corrected signal x via x = FI x initial sensor sensitivity value “amp”; M4 
means for producing a predicted sensor sensitivity value based at least in part on the measured flow signal (i.e. an adjusted sensor sensitivity value; achieved by sensitivity setting part 2; para. 54-57); 
means for correcting the measured flow signal (e.g. by multiplying the flow rate function F(x) by sensitivity correction coefficient ‘m’; see para. 54-55) to produce a corrected flow signal by changing a non-linearity correction (i.e., ‘m’) to the measured flow signal when a flow rate of the gas changes (said means including at least sensitivity setting part 2 and/or correction device 100 in general; alternatively, said means may include CAL and function parts M2-M4, as described below);
a control component (VC) coupled to the means for correcting and the control valve (see fig. 1) to control a position of the control valve based upon the corrected flow signal and a setpoint signal (i.e. “target flow rate value”: see para. 45).

Regarding the limitation of “means for correcting the measured flow signal to produce a corrected flow signal by changing non-linearity correction to the measured flow signal when a flow rate of the gas changes”, said means may include at least sensitivity setting part 2 and/or correction device 100 in general, which is used at least during a calibration operation and would read on the claimed limitations at least in that configuration. 



NPL reference “Exponential Smoothing” teaches that exponential smoothing is an often used technique for smoothing time-series data, is an easily learned and easily applied procedure for making some determination based on prior assumptions. The document teaches that this type of smoothing was “adopted by the signal processing community in the 1940s”. 
Of particular note, the document teaches that the simplest form of exponential smoothing is: st = α • xt + (1-α) • st-1, where α is a smoothing factor between 0 and 1, st is the smoothed statistic, xt is the current observation, and st-1 is the previous smoothed statistic. 
The document further teaches (“Time Constant”) that the time constant of a moving average is the amount of time needed for a smoothed response to reach 1-1/e ≈ 63.2% of the target / original signal. Given a time constant τ, and a sampling interval ΔT then 
    PNG
    media_image1.png
    26
    80
    media_image1.png
    Greyscale
. 
Where the sampling time is “fast” compared to the time constant, the document teaches, then α ≈ 
    PNG
    media_image2.png
    27
    13
    media_image2.png
    Greyscale
. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the mass flow controller as disclosed by Okano, by implementing the nonlinear correction (e.g. the sensor sensitivity correction coefficient “m”) as an exponentially smoothed statistic such that changes in the nonlinear correction (e.g. when a flow rate changes) occur gradually over a transition period in view of the teachings of “Exponential Smoothing” as the application of a known technique (i.e. exponential smoothing of a time-series statistic in a signal processing operation, as taught) to a known device ready for improvement (e.g. the mass flow controller of Okano, the controller of which includes the time-
 An additional and/or alternate teaching is provided by Zhang. Zhang teaches a device and method for controlling flow of a gas (e.g. air). The invention of Zhang utilizes an electric motor and fan to convey the gas. Zhang further teaches that, as part of the control system, motor real-time input power Pi may be filtered by a digital low-pass filter (para. 83-85), which may be an exponentially-weighted moving average, given by Pouti = α • Pini + (1-α) • Pout i-1, which is substantially the same formula as in the NPL reference above. 
Zhang further teaches that if the time constant, τ, is significantly larger than the sampling interval, ΔT ≈ α•τ; which rearranges to α ≈ 
    PNG
    media_image2.png
    27
    13
    media_image2.png
    Greyscale
 as in the NPL reference above. Zhang teaches that this type of filtering causes the output to “respond more slowly to a change in the input sample… hence the system has more inertia” (para. 85). Finally, Zhang suggests that this filtering technique can be applied to other signals like the DC bus voltage and DC bus current “in scalar control” (para 86). 
It would have been otherwise obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the mass flow controller disclosed by Okano, by implementing the nonlinear correction (i.e. the sensor sensitivity correction coefficient “m”) as an exponentially smoothed / digitally filtered statistic such that changes in the nonlinear correction (e.g. when a flow rate changes) occur over a transition period (as in the exponential smoothing equation above) in view of the teachings of Zhang in order to give the system more “inertia” / resistance to change, as suggested by Zhang; or otherwise as the application of a known technique (i.e. exponential smoothing / digital low pass filtering of a time-series scalar 
Bump teaches (col. 6, line 49 – col. 7, line 6) that a nonlinear relationship between a raw signal of a thermal mass flow sensor and a desired flow rate through the mass flow controller may be characterized via a steady-state derived calibration process by determining the raw signal for a given mass flow at a plurality of points across the sensor measuring range, calculating a desired signal indicating actual mass flow corresponding to each raw signal, and then mapping a function (or providing a lookup table) to store the relationship between the desired flow signal and each raw signal.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the mass flow controller and method of controlling the mass flow controller disclosed by Okano (as otherwise modified above) by utilizing steady-state derived nonlinearity characterization data to adjust the flow sensor signal to produce the measured flow signal, in view of the teachings of Bump, as the use of a known technique (i.e. utilizing such steady-state derived nonlinearity characterization data to produce a measured flow signal, as in Bump) to improve a similar device / method (e.g., the mass flow controller and associated method of Okano) in the same way. 
Furthermore, it is noted that the applicant’s specification explicitly admits that utilizing nonlinearity characterization data which is steady-state-derived is known in the art (para. 5, lines 1-5).
As a result, all of the limitations of claim 7 are met or otherwise rendered obvious.  

claim 13, Okano discloses (fig. 1) a mass flow controller (including at least MFC in fig. 1; alternatively, including at least MFC & correction device 100 in fig. 1) comprising: 
a main flow path (CH) for a gas (e.g. N2, He, CF4 or SF6; see fig. 6); 
a control valve (V) to control a flow rate of the gas though the main flow path (e.g. N2, He, CF4 or SF6; see fig. 6); 
a thermal mass flow sensor (M1) coupled to the main flow path to provide a flow sensor signal indicative of a mass flow rate of the gas (e.g. signal FI and/or x; see para. 37-40); 
a processing portion (including at least CPU of computer CAL, implementing function parts M2-M4; see para. 39) to receive and process the flow sensor signal from the thermal mass flow sensor to produce a measured flow signal (y; i.e. M2 converts the raw signal FI to a corrected signal x via x = FI x initial sensor sensitivity value “amp”; M4 converts signal x to a flow rate y based on f(x) stored in M3; see para. 39-43) by applying nonlinearity characterization data (an adjustment effect relationship which characterizes the nonlinear correlation between a sensitivity correction value m and flow rate error at various flow rates is used to adjust the sensor sensitivity value based on measured flow rate values; see para. 54-57) to adjust the flow sensor signal (i.e. by changing the sensitivity correction value, and thus the sensitivity value, based on the nonlinearity characterization data, the flow sensor signal is adjusted); 
a nonlinear compensator (including at least sensitivity setting part 2 and/or correction device 100 in general; alternatively, said means may include memory / storage part of CAL, as described below) including a non-transitory, tangible processor readable storage medium (e.g. parts 21 and/or 22 of sensitivity setting part 2 and/or memory of computer CAL, see para. 38 & published claim 11), encoded with processor executable instructions to produce a corrected flow signal, the instructions comprising instructions to: 
produce a predicted sensor sensitivity value based at least in part on the measured flow signal (i.e. an adjusted sensor sensitivity value; by sensitivity setting part 2; para. 54-57)

a control component (VC) coupled to the nonlinear compensator and the control valve (see fig. 1) to control a position of the control valve based upon the corrected flow signal (i.e. “actual flow rate” signal) and a setpoint signal (i.e. “target flow rate”: see para. 45).

Regarding the limitation of “a nonlinear compensator including a non-transitory, tangible processor readable storage medium, encoded with processor executable instructions to produce a corrected flow signal, the instructions comprising…”, the nonlinear compensator may be considered to include at least sensitivity setting part 2 and/or correction device 100 in general, which includes at least a storage portion 21 for the adjustment effect relationship, as shown in fig. 1. The correction device 100 and sensitivity setting part 2 are used at least during a calibration operation and would read on the claimed limitations at least in that configuration. 

Okano does not explicitly disclose the additional limitations wherein the nonlinearity characterization data is steady-state derived or wherein the non-linearity correction is gradually changed over a transition time period and based at least in part on the predicted sensor sensitivity value.

NPL reference “Exponential Smoothing” teaches that exponential smoothing is an often used technique for smoothing time-series data, is an easily learned and easily applied procedure for making some determination based on prior assumptions. The document teaches that this type of smoothing was “adopted by the signal processing community in the 1940s”. 
t = α • xt + (1-α) • st-1, where α is a smoothing factor between 0 and 1, st is the smoothed statistic, xt is the current observation, and st-1 is the previous smoothed statistic. 
The document further teaches (“Time Constant”) that the time constant of a moving average is the amount of time needed for a smoothed response to reach 1-1/e ≈ 63.2% of the target / original signal. Given a time constant τ, and a sampling interval ΔT then 
    PNG
    media_image1.png
    26
    80
    media_image1.png
    Greyscale
. 
Where the sampling time is “fast” compared to the time constant, the document teaches, then α ≈ 
    PNG
    media_image2.png
    27
    13
    media_image2.png
    Greyscale
. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the mass flow controller as disclosed by Okano, by implementing the nonlinear correction (e.g. the sensor sensitivity correction coefficient “m”) as an exponentially smoothed statistic such that changes in the nonlinear correction (e.g. when a flow rate changes) occur gradually over a transition time period in view of the teachings of “Exponential Smoothing” as the application of a known technique (i.e. exponential smoothing of a time-series statistic in a signal processing operation, as taught) to a known device ready for improvement (e.g. the mass flow controller of Okano, the controller of which includes the time-series statistic nonlinear sensitivity correction coefficient “m”) to yield predictable results (e.g. a smoother response of the controller, by reducing noise in the nonlinear correction statistic, while inducing a lag); especially considering that the NPL reference teaches that such a method of exponential smoothing is easily applied, often used, and long known in the signal processing art.
 An additional and/or alternate teaching is provided by Zhang. Zhang teaches a device and method for controlling flow of a gas (e.g. air). The invention of Zhang utilizes an electric motor and fan to convey the gas. Zhang further teaches that, as part of the control system, motor real-time input power Pi may be filtered by a digital low-pass filter (para. 83-85), which outi = α • Pini + (1-α) • Pout i-1, which is substantially the same formula as in the NPL reference above. 
Zhang further teaches that if the time constant, τ, is significantly larger than the sampling interval, ΔT ≈ α•τ; which rearranges to α ≈ 
    PNG
    media_image2.png
    27
    13
    media_image2.png
    Greyscale
 as in the NPL reference above. Zhang teaches that this type of filtering causes the output to “respond more slowly to a change in the input sample… hence the system has more inertia” (para. 85). Finally, Zhang suggests that this filtering technique can be applied to other signals like the DC bus voltage and DC bus current “in scalar control” (para 86). 
It would have been otherwise obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the mass flow controller disclosed by Okano, by implementing the nonlinear correction (i.e. the sensor sensitivity correction coefficient “m”) as an exponentially smoothed / digitally filtered statistic such that changes in the nonlinear correction (e.g. when a flow rate changes) occur over a transition time period (as in the exponential smoothing equation above) in view of the teachings of Zhang in order to give the system more “inertia” / resistance to change, as suggested by Zhang; or otherwise as the application of a known technique (i.e. exponential smoothing / digital low pass filtering of a time-series scalar signal in a flow control method / device, as taught by Zhang) to a known device ready for improvement (e.g. the MFC of Okano, the controller of which includes the time-series scalar signal of the nonlinear sensitivity correction coefficient “m”) to yield predictable results (e.g. a smoother response of the controller by increasing controller “inertia”, thereby reducing noise in the system). 
Bump teaches (col. 6, line 49 – col. 7, line 6) that a nonlinear relationship between a raw signal of a thermal mass flow sensor and a desired flow rate through the mass flow controller may be characterized via a steady-state derived calibration process by determining the raw signal for a given mass flow at a plurality of points across the sensor measuring range, 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the mass flow controller and method of controlling the mass flow controller disclosed by Okano (as otherwise modified above) by utilizing steady-state derived nonlinearity characterization data to adjust the flow sensor signal to produce the measured flow signal, in view of the teachings of Bump, as the use of a known technique (i.e. utilizing such steady-state derived nonlinearity characterization data to produce a measured flow signal, as in Bump) to improve a similar device / method (e.g., the mass flow controller and associated method of Okano) in the same way. 
Furthermore, it is noted that the applicant’s specification explicitly admits that utilizing nonlinearity characterization data which is steady-state-derived is known in the art (para. 5, lines 1-5).
As a result, all of the limitations of claim 13 are met or otherwise rendered obvious.

Regarding claims 2, 8 & 14, Okano further discloses that the correcting includes obtaining a product of the measured flow signal (e.g. as output from F(x)) and the predicted sensor sensitivity value (e.g. the sensitivity value m for a given target flow rate, based upon the adjustment effect relationship), thus resulting in sensitivity adjusted flow rate output from G(x). See para. 55, especially lines 1-11, and para. 58.  
While Okano does not explicitly disclose the limitation wherein the predicted sensor sensitivity value, Sp, gradually changes toward a current sensor sensitivity value, Sc, as best understood, this would occur as a natural consequence of utilizing the exponential smoothing method as taught by “Exponential Smoothing” and/or Zhang, above. 
t = α • xt + (1-α) • st-1, where α is a smoothing factor between 0 and 1, st is the smoothed statistic, xt is the current observation, and st-1 is the previous smoothed statistic. The document further teaches (“Time Constant”) that the time constant of a moving average is the amount of time needed for a smoothed response to reach 1-1/e ≈ 63.2% of the target / original signal. 
As applied to Okano, when a flow rate changes, the controller would identify the new nonlinear correction (e.g. the new sensor sensitivity correction coefficient “m”) needed at the new flow rate but, rather than changing instantaneously, the controller would smooth the parameter according to the above equation (as taught). Utilizing the new target value of “m” as the “current observation” xt, from the equation above it can be seen that the “predicted” sensor sensitivity value would gradually change over a time period from the previously implemented ‘m’ value toward the new target ‘m’ value (e.g., reaching 63.2% of the target value over the period of one time constant), reading on the claimed limitation.
Zhang teaches substantially the same formula [Pouti = α • Pini + (1-α) • Pout i-1] only with different variable nomenclature and would therefore have the same end result when applied to Okano: the predicted sensor sensitivity value, Sp, gradually changing toward a current sensor sensitivity value, Sc. 

Regarding claims 3, 9 & 15, the mass flow controller and method of Okano, as modified above, reads on the additional limitations wherein the a new value, Sp_new, of the predicted sensor sensitivity value, Sp, is calculated as Sp_new = k*Sc + (1-k)*Sp_prior, where Sp_prior is a prior value of the predicted sensor sensitivity value, Sp, where k = ts /T, where ts is a sampling interval between obtaining flow rates and T is a time constant.
In particular, as shown in the table below, the formula Sp_new = k*Sc + (1-k)*Sp_prior is the same exponential smoothing formula taught by “Exponential Smoothing” and/or Zhang, just with p_new’ as claimed is ‘st’ of the NPL reference; ‘k’ = ‘α’, etc.). 
Applicant’s Formula
Sp_new = k*Sc + (1-k)*Sp_prior
NPL “Exponential Smoothing”
st = α • xt + (1-α) • st-1
Zhang Reference
Pouti = α • Pini + (1-α) • Pout i-1


Regarding the limitation wherein k = ts /T, where ts is a sampling interval between obtaining flow rates and T is a time constant, as set forth previously above, “Exponential Smoothing” teaches that the time constant of a moving average is the amount of time needed for a smoothed response to reach 1-1/e ≈ 63.2% of the target / original signal. Given a time constant τ, and a sampling interval ΔT then 
    PNG
    media_image1.png
    26
    80
    media_image1.png
    Greyscale
. Where the sampling time is “fast” compared to the time constant (as would generally be the case in a thermal mass flow controller), the document teaches that α ≈ 
    PNG
    media_image2.png
    27
    13
    media_image2.png
    Greyscale
. Rewriting the last formula to have the variable nomenclature of the claim yields k = ts / T, where ts is a sampling interval between obtaining flow rates and T is a time constant, thereby reading on the claimed limitation. 
Additionally, as previously stated, Zhang also teaches that if the time constant, τ, is significantly larger than the sampling interval, ΔT ≈ α•τ; which rearranges to α ≈ 
    PNG
    media_image2.png
    27
    13
    media_image2.png
    Greyscale
or k = ts/T.

Claims 4-6, 10-12 & 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Okano in view of “Exponential Smoothing”, Zhang, and Bump as applied to claims 1-3, 7-9, & 13-15 above (as appropriate), and further in view of Vyers (US 6,389,364).
Regarding claims 4, 10 & 16, Okano, as modified above, does not explicitly disclose the additional limitation wherein the time constant, T, is two seconds or less. 
NPL reference “Exponential Smoothing” (see section “Optimization”) teaches that the 
Vyers teaches a method of controlling a thermal mass flow controller (see fig. 3). In particular, Vyers teaches that “Unfortunately, thermal flow sensors have a slow response time since thermal changes take place over a relatively long time…”(col. 1, lines 31-33); “τ is denoted as the time constant it takes for the sensed flow to reach 63% of the actual flow. This may be as much as 1.7 seconds. It takes approximately 5τ to reach at least 99% of the actual flow” (col. 1, lines 39-43); and further “…one sensor employed by one embodiment of the present invention displays a 1.7s time constant τ1 (col. 6, lines 10-12)”. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the mass flow controller and method of controlling the mass flow controller disclosed by Okano, as otherwise modified above, such that the time constant T is two seconds or less (i.e. 1.7 seconds), in view of the teachings of Vyers and “Exponential Smoothing”, so that the smoothing time constant is equal to the time constant of the thermal mass flow sensor with the result that the error between the sensor response and the controller predicted response is reduced, as suggested by “Exponential Smoothing” (e.g. both the sensor and the predicted value reach 63.2% of the final result at the same time). 
In the alternative, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the mass flow controller and method of controlling the mass flow controller disclosed by Okano, as otherwise modified above, such that the time constant T is two seconds or less, in view of the teachings of “Exponential Smoothing”, as a matter of routine experimentation or optimization of the smoothing parameter (k or α) to reduce error for a system with a given sampling frequency. 
Stated differently, the selection of a time constant of two seconds or less is obvious in view of the fact that a person having ordinary skill in the art may, through experimentation or s / T. 

Regarding claims 5, 6, 11, 12, 17 & 18, Okano, as modified above, does not explicitly disclose the additional limitation wherein gradually changing (applying) includes adjusting a sensor sensitivity function that is used to adjust the measured flow signal for up to 10 seconds (or 8 seconds).
Vyers teaches a method of controlling a thermal mass flow controller (see fig. 3). In particular, Vyers teaches that “Unfortunately, thermal flow sensors have a slow response time since thermal changes take place over a relatively long time…”(col. 1, lines 31-33); “τ is denoted as the time constant it takes for the sensed flow to reach 63% of the actual flow. This may be as much as 1.7 seconds. It takes approximately 5τ to reach at least 99% of the actual flow” (col. 1, lines 39-43); and further “…one sensor employed by one embodiment of the present invention displays a 1.7s time constant τ1 (col. 6, lines 10-12)”. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the mass flow controller and method of controlling the mass flow controller disclosed by Okano, as otherwise modified above, so that gradually changing (applying) includes adjusting a sensor sensitivity function that is used to adjust the measured flow signal for up to 10 seconds, in view of the teachings of Vyers, so that enough time is given for the sensed flow signal of the thermal flow sensor to reach a desired accuracy (e.g. 99% of the actual flow) which, for a sensor having a time constant of 1.7s, Vyers suggests would take 5τ or (5 x 1.7) = 8.5 seconds to achieve. 
With respect to claims 5, 11 & 17, wherein the gradually applying includes adjusting a sensor sensitivity function that is used to adjust the measured flow signal for up to 10 seconds, as best understood, adjusting the sensor sensitivity function for 8.5 seconds, until the sensor 
With respect to claims 6, 12 & 18, wherein the gradually applying includes adjusting a sensor sensitivity function that is used to adjust the measured flow signal for up to 8 seconds, as set forth in MPEP § 2144.05(I), a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. In the instant case, adjusting the sensor sensitivity function for 8.5 seconds is close to the claimed “up to 8 seconds”. Furthermore, the specification does not appear to set forth any criticality or unexpected result which would serve to distinguish between a system having an adjustment in the range of “up to 8 seconds” and one having an adjustment of 8.5 seconds, especially considering that the application also includes claims directed to a broader range of up to 10 seconds, which overlaps 8.5 seconds. 
Response to Arguments
Applicant's arguments filed 25 January 2021 have been fully considered. 
With respect to applicant’s arguments regarding the rejection of claims 1, 7 & 13 under 35 U.S.C. 103, it is noted that the applicant’s amendments have overcome the grounds of rejection set forth in the previous action, however, new or amended grounds of rejection have been provided in this action, as necessitated by the applicant’s amendments. 
Conclusion
Applicant's amendment necessitated the new or amended ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538.  The examiner can normally be reached on Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT K ARUNDALE/            Primary Examiner, Art Unit 3753